 

VERTEX ENERGY, INC 8-K [vtnr-8k_042220.htm]

EXHIBIT 10.2

 

FOURTH AMENDMENT TO ABL CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO ABL CREDIT AGREEMENT (this “Agreement”) is entered into
as of April 24, 2020 by and among VERTEX ENERGY, INC., a Nevada corporation
(“Parent”), VERTEX ENERGY OPERATING, LLC, a Texas limited liability company (the
“Lead Borrower”), the other Borrowers signatory hereto, ENCINA BUSINESS CREDIT,
LLC, as Agent, and the Lenders signatory hereto.

W I T N E S E T H:

WHEREAS, Parent, the Lead Borrower, the other Loan Parties, Agent and the
Lenders from time to time party thereto are parties to that certain ABL Credit
Agreement dated as of February 1, 2017 (as amended prior to the date hereof and
as it may be further amended, restated, supplemented or modified from time to
time, the “Credit Agreement”; unless otherwise defined herein, capitalized terms
used herein that are not otherwise defined herein shall have the respective
meanings assigned to such terms in the Credit Agreement); and

WHEREAS, the Loan Parties have requested that the Agent and Lenders amend
certain provisions of the Credit Agreement, and subject to the satisfaction of
the conditions set forth herein, the Agent and the Lenders signatory hereto are
willing to do so, on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

1.                  Amendments to Credit Agreement. Upon satisfaction of the
conditions set forth in Section 2 hereof, the Credit Agreement is hereby amended
as follows:

(a)The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the date “February 1, 2021” with the
date “February 1, 2022”.

(b)Section 2.08(c) of the Credit Agreement is hereby amended and restated to
read as follows:

“(c) Early Termination Fee. In the event that (i) the Termination Date occurs,
for any reason, on or prior to February 1, 2021 or (ii) the Borrowers reduce or
otherwise terminate all or any portion of the Aggregate Commitments on or prior
to February 1, 2021, the Borrowers shall pay to the Agent, for the ratable
benefit of the Lenders, a fee (the “Early Termination Fee”) equal to one percent
(1%) of (I) in the event the Termination Date occurs, the Aggregate Commitments
then in effect (without regard to any termination thereof) or (II) in the event
that the Borrowers reduce or otherwise terminate the Aggregate Commitments, the
amount of such reduction or termination if the reduction or termination shall
occur at any time on or before February 1, 2021. All parties to this Agreement
agree and acknowledge that the Lenders will have suffered damages on account of
the early termination of this Agreement or any portion of the Commitments and
that, in view of the difficulty in ascertaining the amount of such damages, the
Early Termination Fee constitutes reasonable compensation and liquidated damages
to compensate the Lenders on account thereof.”



 

 



 

2.                  Conditions. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent:

a.       the execution and delivery of this Agreement by each Loan Party, Agent
and the Lenders;

b.      the truth and accuracy of the representations and warranties contained
in Section 3 hereof; and

c.       Agent shall have received an amendment to the Term Loan Agreement in
form and substance satisfactory to Agent.

 

3.                  Representations and Warranties. Each Loan Party hereby
represents and warrants to Agent and each Lender as follows:

 

a.       the execution, delivery and performance by such Loan Party of this
Agreement has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract or any Material
Indebtedness to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; (c) result in or require the
creation of any Lien upon any asset of such Loan Party (other than Liens in
favor of the Agent under the Security Documents); or (d) violate any Law;

b.      such Loan Party has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement and the Credit
Agreement, as amended hereby;

c.       this Agreement constitutes a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

d.      after giving effect to this Agreement and the transactions contemplated
hereby, each of the representations and warranties of such Loan Party contained
herein, in Article V of the Credit Agreement or in any other Loan Document are
true and correct in all material respects on and as of the date hereof, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they shall be true and correct in all respects and (iii) for
purposes of this Section 3(d), the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement; and



 

 



e.       after giving effect to this Agreement, no Default or Event of Default
has occurred and is continuing or would result from the transactions
contemplated hereby.

4.                  No Modification. Except as expressly set forth herein,
nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents or constitute a course of conduct or dealing among the parties.
Except as expressly stated herein, the Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents. Except as amended or consented
to hereby, the Credit Agreement and other Loan Documents remain unmodified and
in full force and effect. All references in the Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby. This Agreement shall constitute a Loan Document.

5.                  Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 3, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy, pdf
or other electronic transmission shall be as effective as delivery of a manually
executed counterpart of this Agreement.

6.                  Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written consent of the Agent and
each Lender.

 

7.                  Governing Law. This Agreement and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
law of the State of Illinois.

 

8.                  Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.



 

 



 

9.                  Section Headings. Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

10.              Reaffirmation. Each of the Loan Parties as debtor, grantor,
pledgor, guarantor, assignor, or in other any other similar capacity in which
such Loan Party grants liens or security interests in its property or otherwise
acts as accommodation party or guarantor, as the case may be, hereby (i)
ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Loan Documents to which it is a party
(after giving effect hereto) and (ii) to the extent such Loan Party granted
liens on or security interests in any of its property pursuant to any such Loan
Document as security for or otherwise guaranteed the Borrower’s Obligations
under or with respect to the Loan Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Loan Parties hereby consents to this Agreement and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. The execution of this Agreement shall not
operate as a waiver of any right, power or remedy of the Agent or Lenders,
constitute a waiver of any provision of any of the Loan Documents or serve to
effect a novation of the Obligations.

11.              Release of Claims. In consideration of the Lenders’ and the
Agent’s agreements contained in this Agreement, each Loan Party hereby
irrevocably releases and forever discharge the Lenders and the Agent and their
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, known or unknown, which
such Loan Party ever had or now has against Agent, any Lender or any other
Released Person which relates, directly or indirectly, to any acts or omissions
of Agent, any Lender or any other Released Person relating to the Credit
Agreement or any other Loan Document on or prior to the date hereof.

12.              Post-Closing Obligations. Within 30 days after the date of this
Agreement, the Loan Parties shall deliver to the Agent such amendments to the
Mortgages and related documentation as Agent shall require.

 

 

[Signature pages follow.]

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date set forth above.

 

 

Lead Borrower:

VERTEX ENERGY OPERATING, LLC

By: /s/ Chris Carlson   Name:  Chris Carlson   Its:  CFO

 

 

[Signature Page to Fourth Amendment to ABL Credit Agreement]

 

 



Additional Borrowers:

BANGO OIL LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

VERTEX REFINING NV, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO





VERTEX MERGER SUB, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

VERTEX RECOVERY MANAGEMENT LA, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

VERTEX REFINING LA, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

VERTEX II GP, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its:

 

VERTEX ACQUISITION SUB, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO


 

 

 

CEDAR MARINE TERMINALS, LP

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

VERTEX RECOVERY, L.P.

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

CROSSROAD CARRIERS, L.P.

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

H&H OIL, L.P.

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 


[Signature Page to Fourth Amendment to ABL Credit Agreement]

 

 

VERTEX RECOVERY MANAGEMENT, LLC

By: /s/ Chris Carlson   Name: Chris Carlson   Its: CFO

 

VERTEX ENERGY, INC., as Parent and as a Guarantor

By: /s/ Chris Carlson Name: Chris Carlson Title: CFO  


 

[Signature Page to Fourth Amendment to ABL Credit Agreement] 

 

 

 

AGENT:

ENCINA BUSINESS CREDIT, LLC, as Agent

By: /s/ Daniel Ross Name: Daniel Ross   Title: Its Duly Authorized Signatory




 

[Signature Page to Fourth Amendment to ABL Credit Agreement]

 

 

 

ENCINA BUSINESS CREDIT SPV, LLC, as a Lender

By: /s/ Daniel Ross Name: Daniel Ross   Title:

Authorized Signatory

 

 


 



 

 



[Signature Page to Fourth Amendment to ABL Credit Agreement]

 

 

 

